DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of an electrode assembly and an anode free primary battery comprising a positive electrode material comprising a lithium metal oxide on a metal foil current collector; a negative electrode current collector comprising a metal foil; a gel electrolyte comprising LiPF6 with a 1st organic solvent comprising fluoroethylene carbonate (FEC) and the 2nd organic solvent comprising ethylene carbonate (EC) and diethyl carbonate (DEC) in the reply filed on 10-29-2021 is acknowledged.  The traversal is on the ground(s) that searching for a 2nd organic solvent comprising an ether would not be a burden to search.  This is not found persuasive because different prior art could be needed comprising a carbonate solvent versus an ether solvent.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10-29-2021.
Claim Rejections - 35 USC § 112
Claims 1-12 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.            Claims 1-3, 5-12, 16-17 and 19-20 are rejected because once the primary battery is charged or activated then the battery would not be an “anode-free” battery. This makes the claims vague and indefinite.  In addition, the claim should state “an anode active material-free” battery because there is a current collector present in the electrode assembly.             Claim 11 is rejected because the claim should cite “comprises at least one of ethylene carbonate or diethyl and carbonate”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2016/0240896).           Zhang et al. teaches an electrode assembly (100) in a battery for an anode-free battery (Fig. 1A) comprising a separator (130); a positive electrode comprising a positive electrode current collector (110) and a positive electrode material (120) and a negative electrode current collector (140) wherein the electrode assembly does not comprise a negative electrode material and is free from the negative electrode material before charging or activation {cited in paragraph [0028], [0048], [0051-0053] and [0061]}. Zhang et al. teaches on page 2, [0016], that the cathode current collector comprises Cu and teaches in [0046, 0060] that the anode current collector comprises a metal such as Cu, Ni, Fe, etc. Zhang et al. teaches in [0057] that the positive electrode active material can comprise a lithium transition metal oxide. Zhang et al. teaches in [0099], that the electrolyte can comprise 1M LiPF6 EC/DMC.
Claim(s) 1-9 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. (US 2019/0214671).           Chang et al. teaches an electrode assembly in a battery for an anode-free battery (Fig. 1A and 1B) comprising a separator (13) [0099] having a positive electrode side and a negative electrode side; a positive electrode comprising a positive electrode current collector (14) and a positive electrode material (15) and a negative electrode current collector (11) wherein the electrode assembly does not comprise a negative electrode material and is free from the negative electrode material before charging or activation {cited in [0036] and [0067]}. Chang et al. teaches in Example 1, an electrolyte .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
          Hagos et al. article teaches an electrolyte comprising 2 M LiPF6 in a carbonate-based solvent, EC/DEC (1:1 v/v ratio) diluted with 50% fluoroethylene carbonate for anode-free lithium metal batteries having a cathode comprising LiNi1/3Mn1/3Co1/3O2 and an anode Cu current collector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727